Case 6:20-cv-01220-WWB-LRH Document 41 Filed 08/03/20 Page 1 of 1 PageID 247




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


JOHN DOE,

                       Plaintiff,

v.                                                    Case No: 6:20-cv-1220-Orl-78LRH

EMBRY-RIDDLE AERONAUTICAL
UNIVERSITY, INC.,

                       Defendant.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Plaintiff’s Notice of Withdrawal of Motions

(Doc. 36) and the parties’ Joint Motion to Vacate Preliminary Injunction Hearing (Doc. 37).

For the reasons set forth therein, it is ORDERED that the Clerk is DIRECTED to terminate

Plaintiff’s Motion for a Preliminary Injunction (Doc. 4) as a pending motion.

       It is further ORDERED that the Joint Motion to Vacate Preliminary Injunction

Hearing (Doc. 37) is GRANTED. The preliminary injunction hearing previously scheduled

for August 11, 2020, at 1:30 p.m. is CANCELLED.

       DONE AND ORDERED in Orlando, Florida on August 3, 2020.




Copies furnished to:
Counsel of Record
